                 Case 3:18-cr-00533-RS Document 34 Filed 04/01/19 Page 1 of 2



 1
     DAVrD L. ANDERSON (CABN 149604)
 2   United States Attorney

 J   HALLIE HOFFMAN (CABN 2to02o)
     Chief, Criminal Division
 4
     ANDREW F. DAWSON (CABN 26442r)
 5   GREGG W. LOWDER (CABN 101864)
     Assistant United States Attorneys
 6
             450 Golden Gate Avenue, Box 36055
 7           S arr Francisco, Califomia 9 41 02-3 49 5
             Telephone: (415) 436-7200
 8           FAX: (41s) 436-6748
             Email: Gregg.Lowder@usdoj.gov
 9

10   Attorneys for United States of America

11                                     UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTzuCT OF CALIFORNIA

13                                          SAN FRANCISCO DIVISION

t4

15   UNITED STATES OF AMERICA,                           ) CASENO. CR 18-0533 RS
                                                         )
t6           Plaintiff,                                  ) THIRD BILL OF PARTICULARS FOR THE
                                                         ) FORFEITURE OF PROPERTY
I7       v                                               )
                                                         )
18   EDVIN OVASAPYAN and                                 )
     HAKOB KOJOYAN,                                      )
t9                                                       )
                                                         )
20           Defendant.                                  )

2I
22           The United States of America, by and through David L. Anderson, United States Attorney for the

23   Northern District of California, and Gregg W. Lowder, Assistant United States Attomey, hereby files the

24   following Third Bill of Particulars for notice of forfeiture of property.

25

26

27

28   Third Bill of Particulars for Forfeiture of Property
     cR 18-0s33 RS
                                                         1
                Case 3:18-cr-00533-RS Document 34 Filed 04/01/19 Page 2 of 2




 1           The Indictment in the above-captioned case filed on November 1,2018, provides notice of and

 2   seeks the forfeiture of both real and personal property pursuant   to   1   8 U. S.C.   $   $ 98 1 and 982 and 28

 J   U.S.C. $ 2a61(c). The United States hereby gives notice that, in addition to any property already listed

 4   in the forfeiture allegation, the Bill of Particulars for forfeiture of property filed on January 10,2019,

 5   and the Second   Bill of Particulars for forfeiture property filed on February 14,2019, the United           States is

 6   additionally seeking forfeiture of the following property:

 7               .   Real Property and Improvements located at248l N. Junipero Avenue, Palm Springs,

 8                   Califomia 92262;

 9               o   Real Property and Improvements located at 383 Kalaimoku, Ritz Calton Tower 2,

10                   Unit 3106, Honolulu, Hawaii 96815, titled in the name of ESJ Group, LLC;

11               o   Real Property and Improvements located at8654 Washington Blvd., Culver City,

l2                   Califomia 90232, titled in the name of JPO22,LLC;

13              o    Real Property and Improvements located at 4305 Groves Place, Somis, California 93066;

t4              o    Real Property and Improvements located at 4314 Marina City              Drive, Apt 416, Marina
15                   Del Rey, California 90292;

16   DATED: April     1,2019                                Respectfully submitted,

t7
                                                                    L. AND
18                                                                 States

t9
20                                                            sistant                        Attomey

21

22

23

24

25

26

2l
28   Third Bill of Particulars for Forfeiture of Property
     cR 18-0s33 RS
                                                       2
